Citation Nr: 1429926	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  11-03 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim for service connection for PTSD.  

In April 2013, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from November 2011 to August 2012, are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  

The issue of entitlement to dependency allowance has been raised by the record in a November 2011 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has a diagnosis of PTSD in conformance with the standards of DSM-IV; there is credible supporting evidence that a claimed in-service stressor occurred; and the medical evidence of record links the diagnosis of PTSD to the in-service stressor.
CONCLUSION OF LAW

The criteria for establishing service connection for PTSD with depressive disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Establishing entitlement to service connection for PTSD consists of medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994).  The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  

In the present case, the Board finds that the Veteran has a current confirmed DSM-IV diagnosis of PTSD.  Indeed, VA medical records dated from December 2009 to August 2012 show that the Veteran had an Axis I diagnosis of PTSD for which he received intermittent treatment.  The Veteran also has an Axis I diagnosis of depressive disorder. 

Regarding an in-service stressor, the Veteran reports that he was stationed at McChord Air Force Base with the 62nd Organizational Maintenance Squadron (OMS) from January 1970 to January 1976.  He contends that as an aircraft maintenance specialist, he helped with the off-loading of people who had been killed in action in Vietnam.  He maintains that he had to help unload the metal caskets that carried the bodies or body parts of dead soldiers.  In October 2010, the Defense Personnel Records Information Retrieval System (DPRIS) verified that the 62nd OMS had been stationed at McChord Air Force Base in 1970 and that the higher headquarters for the 62nd OMS was the 62nd Military Airlift Wing (MAW).  The history of the 62nd MAW revealed that its mission was to command and control military aircraft command forces; provide for airlift of troops, cargo, military equipment, passengers, and mail during peacetime or wartime; and participate when directed in airborne assault operations involving the delivery of troops, equipment, and supplies.  However, the history did not identify the cargo being transported, where the cargo originated from, and/or the cargo's final destination.  In observing the Veteran was stationed at McChord Air Force Base with the 62nd OMS as shown by his service personnel records, the Board notes the principles set forth in Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  Once the claimed stressor has been verified, the veteran's personal exposure to the event may be implied by the evidence of record.  A veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  Id.  Here, in addition to loading and unloading regular cargo, equipment, and passengers, the Veteran also claims that he had to unload dead bodies and body parts as part of his duties.  The Board finds that the processing of dead bodies would be consistent with the circumstances and conditions of the Veteran's duties in service.  The history of the 62nd MAW verified that its duties included providing airlift of cargo, military equipment, and passengers.  Resolving reasonable doubt in favor of the Veteran, his personal exposure to the contents of the cargo is implied.  Accordingly, there is credible supporting evidence that a claimed in-service stressor occurred.

Turning to the question of whether there is a nexus, or link, between the current shown disability and the in-service stressor, the Board finds that the evidence shows that the Veteran's PTSD is due to his period of service.  Indeed, VA treatment records dated from August 2009 to August 2012 indicate that the Veteran has received intermittent treatment for PTSD and depressive disorder that is related to his military experience of having to process dead bodies that had been sent back from Vietnam.      

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD with depressive disorder have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for PTSD with depressive disorder is granted.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


